Citation Nr: 1424746	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for headaches.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1993 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an April 2009 decision, the Board denied the Veteran's increased rating claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated in March 2011, the Court vacated the Board's decision and remanded the case. The Veteran's claim was subsequently remanded by the Board in July 2011 and November 2011 for additional development of the record. 

In an October 2012 decision, the Board denied the Veteran's claim for a compensable rating for headaches.  The Veteran appealed the Board's decision to the Court.  While the matter was pending before the Court, in June 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a June 2013 Order, the Court vacated the Board's October 2012 decision and remanded the matter for readjudication in light of the Joint Motion. 

In the above-mentioned October 2012 decision, the Board also denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Based on the request of the parties in the Joint Motion, this issue was dismissed by the Court's June 2013 Order and is no longer in appellate status.

In the October 2012 decision, the Board also observed that the issue of entitlement to service connection for tinnitus has been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

In September 2013, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for additional development of the record. The matter has since been returned the Board for further appellate action.  As will be discussed, the RO is deemed to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The appellant's manifestations do not rise to the level of a characteristic prostrating attack of migraine.

2.  Although the Veteran has reported headaches occurring 2 to 3 times per week, there has been no credible evidence of characteristic prostrating attacks.


CONCLUSION OF LAW

The criteria for a compensable rating for headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service treatment records.

The Veteran was provided with a medical examination in connection with her claim in October 2006, July 2007 and January 2012. 

Pursuant to the Board's September 2013 remand, the Veteran was scheduled for another examination in October 2013, but failed to report.  The record reflects that VA contacted the Veteran in November 2013 in reference to the VA examination, the Veteran indicated that she would like to report for an examination. However, subsequent notice from the VA Medical Center indicates that she failed to respond to a voicemail and letter sent to her last known address. 

While the Veteran's representative has indicated that the Veteran did not receive notice of the rescheduled examination, the Board notes that neither the Veteran nor her representative has indicated why she missed the first examination scheduled in October 2013.  While the notification letter is not of record, the VA Medical Center report notes the Veteran's last-known address and no mail has been returned as undeliverable.  Furthermore, she did not respond to a voicemail or letter mailed to her last-known address to reschedule the examination.  Accordingly, the Board finds that good cause for failing to report to the examination has not been shown.

The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In an original claim for disability compensation, if a Veteran fails to appear for her examination, the claim must be rated on the evidence of record. 38 C.F.R. § 3.655. To the extent that additional examination would have provided helpful information, such information is unavailable due to the Veteran's lack of cooperation in assisting with her claim.

Moreover, given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where there was substantial compliance with Board's remand instructions).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, as discussed in greater detail below, the disability on appeal has not significantly changed during the relevant time period, and a uniform evaluation is warranted.

The Veteran's headaches are rated as noncompensable pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code (Code) 8100, a compensable, 10 percent rating, is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months. A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a , Diagnostic Code 8011. The rating criteria do not define prostrating.  Other sources have defined prostrating as "extreme exhaustion or powerlessness." See Kaiser v. Shinseki, No. 08-4039, slip op. at 2 (Vet. App. Feb. 23, 2010) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007) (cited for definitional purposes only).

The Veteran reported at an October 2006 ear, nose and throat (ENT) VA examination that she had a history of frontal headaches since 1994 or 1995 and reported that they occur an average of three times a week. She attributed the headaches to sinus problems, but denied a history of recurrent or chronic sinus infections. The examiner reported that a computed tomography (CT) scan of the sinuses was performed in September 2006 showing normal paranasal sinuses. The examiner then opined that since the paranasal sinuses were normal and since the Veteran did not provide a history indicative of acute or chronic sinusitis, and based on the normal ENT findings, it would seem apparent that neither acute nor chronic sinusitis was present. He relayed that although the Veteran felt that her current frontal headaches would be tension headaches or headaches of myofascial origin, her recurrent headaches would not be related to any type of ENT pathology. 

A VA general examiner in October 2006 relayed the Veteran's report of experiencing the onset of headaches in 1993 which she described as frontal occurring just above the eyes with associated eye pain. She also reported occasional visual disturbances with the headaches. She denied experiencing nausea, vomiting, photophobia or phonophobia. She reported increased pain associated with the headaches when moving her head quickly in any direction. She reported using Tylenol with varying and partial relief. She said the headaches occurred once or twice a week and last approximately two hours. She said sometimes she tried to close her eyes and rest until the headache went away. The examiner opined that the Veteran's headaches were not related to her sinuses, but were vascular headaches consistent with atypical migraine. 

The Veteran reported in her February 2007 notice of disagreement that her headaches were worse than a noncompensable rating.

At a VA neurological examination in July 2007, the Veteran reported experiencing headaches once or twice a week lasting for three to four hours at a time with no nausea or vomiting. She said she had some light sensitivity and occasionally was bothered by loud noises. She said she took Tylenol and occasionally took Motrin, 800 milligrams, which sometimes helped. She reported that there were no precipitating, aggravating or alleviating factors and no functional loss or weakness during the headache. She said she tries to sit down and relax when having a headache, but continues with her regular activities. She was noted to be a stay-at-home mom with a two year old child.  Neurologic findings revealed that the Veteran was alert and oriented with normal stance, gait and coordination. Cranial nerves III through XII were intact and motor strength was 5/5 throughout. Deep tendon reflexes were 2+ and equal. The Veteran was diagnosed as having headaches. 

At a another VA examination in January 2012, the Veteran described her headaches as left frontal constant moderate pressure like, not associated with photophobia or nausea, but with occasional eye pain. She reported that Motrin and Tylenol helped to reduce her headaches. Noted symptoms included constant head pain localized to the left side of the head without very frequent prostrating and prolonged attacks or migraine headache pain and not characteristic prostrating attacks of migraine headache pain. The examiner reported that based on the Veteran's chart review and history of headache, she likely experiences chronic daily headache (tension headache) which started in 1996. The examiner noted that the Veteran had a normal sinus computed tomography scan in 2006 and opined that it was likely that her left frontal constant moderate pressure-like headache was chronic daily tension headache starting in 1996. 

The Veteran's representative asserted in written argument in August 2012 that "[the Veteran's] tension headaches approaches the impairment of a monthly prostrating migraine attack."

Applying the rating criteria to the facts of this case, the Board finds that the criteria for a compensable rating for tension headaches have not been met for any time during the applicable appeal period. As noted, to warrant a compensable rating for headaches under Code 8100, there must be evidence of characteristic prostrating attacks averaging one in 2 months over the last several months. 

The Veteran has reported that her headaches occurred on a daily basis and she described them as productive of constant head pain localized to the left side of the head. The VA examiner at the January 2012 examination similarly described them as left frontal constant moderate pressure like headaches and opined that the Veteran likely had chronic daily headache (tension headache). In short, such manifestations are not productive of characteristic prostrating attacks averaging one in two months over the last several months. While consideration has been given to the Veteran and her representative's argument that her headaches produce an impairment similar to prostrating attacks and therefore should be analogously rated, the Board does not agree that her symptoms rise to that level of impairment, even by analogy.

The Veteran has asserted that Tylenol and Motrin help her headaches and she has repeatedly denied any associated photophobia or nausea. Moreover, she denied at the July 2007 VA neurology examination any functional loss or weakness during a headache and said that she tried to sit down and relax when having a headache, but that she continued with her regular activities.  She similarly reported at the VA general examination in October 2006 that when the headaches occurred she sometimes tried to close her eyes and rest until the headache went away.  Thus, while the Veteran reports trying to rest during a headache by closing her eyes and/or sitting down to relax, she does not do so because she is physically incapacitated, but because she desires that the headache passes. See Kaiser v. Shinseki, Slip Opinion No. 08-4039 (Fed. 2010). The VA examiner in January 2012 denied that the Veteran had prostrating attacks of migraine or non-migraine headache pain, but went on to note that she had very frequent prostrating and prolonged attacks of non-migraine headache pain.  However, based on his description of the Veteran's headaches as chronic daily tension headaches, as well as the Veteran's denial that she experiences any functional loss or weakness during a headache and her report that she can continue with her regular activities during a headache, the Board finds that the weight of evidence is against the claim for a compensable rating. 

Here, the Veteran has presented evidence regarding the severity of her headaches. Layno v. Brown, 6 Vet. App. 465 (1994). However, such credible evidence constitutes negative evidence.  In sum, the weight of evidence is against, to include by analogy, the criteria requiring prostrating attacks averaging one in two months over the last several months. Stated differently, despite a report of atypical migraine, the most probative evidence establishes that the appellant does not have migraine and she does not have manifestations that would approximate the characteristic prostrating attacks of migraine.

The Board observes that, in response to the June 2013 Joint Motion for Remand, the Veteran was scheduled for examination in 2013 to determine the severity of her headache disability, to include clarification as to whether she suffered from characteristic prostrating attacks.  As noted above, she failed to report examination. While this examination may have provided information to support her appeal, such information is unavailable due to the Veteran's failure to attend the scheduled examination.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disability has impacted his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board finds that an initial compensable rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable rating for headaches is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


